Citation Nr: 1823706	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a temporary 100 percent disability rating for left medial unilateral knee arthroplasty for one year, rather than one month, under the provisions of Diagnostic Code 5055 for total knee replacement.

2.  Entitlement to a disability rating in excess of 10 percent, exclusive of the period during which a temporary 100 percent disability rating was assigned, for left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a May 2016 statement, the Veteran withdrew his request for a Board hearing and requested Board consideration of his claims based on the evidence of record.  Therefore, his request for a Board hearing is considered withdrawn and the Board may proceed with adjudication of the claims.  38 C.F.R. §§ 20.702(e), 20.704(e).

In November 2017, following the last adjudication of the case by the agency of original jurisdiction (AOJ), the Veteran submitted additional pertinent evidence.  The Veteran filed his substantive appeal in August 2014, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.


FINDINGS OF FACT

1.  The Veteran underwent left medial unilateral knee arthroplasty on August 13, 2012.

2.  For the period following September 12, 2013, the Veteran's left knee condition was manifested by pain that ranged from aching to sharp; but he did not suffer from ankylosis, nonunion of the tibia and fibula, compensable limited range of motion, or chronic severe painful motion and severe weakness.

3.  The Veteran's left knee disability has been manifested by slight symptoms of lateral instability.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, following a one month period of convalescence, the Board replaces the 10 percent disability rating under Diagnostic Code 5260-5010 with a 100 percent disability rating for a one-year period under Diagnostic Code 5055 for left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy, and a 30 percent disability rating thereafter.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5055 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  


Duty to Notify

VA's duty to notify was satisfied by letter in April 2013.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.

The Veteran was afforded VA examinations for his left knee in May 2013 and June 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Entitlement to a Temporary Total Disability Rating

The Veteran is seeking a temporary total disability rating for a period of one year following his left medial unilateral knee arthroplasty.  Specifically, the Veteran contends that his left medial unilateral knee arthroplasty is entitled to evaluation under Diagnostic Code 5055.

The record reflects that the Veteran underwent left medial unilateral knee arthroplasty on August 13, 2012.  As such, the Board finds that the evidence supports the Veteran's entitlement to a temporary total disability rating for partial left knee replacement pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5055 (knee replacement (prosthesis)), subsequent to a one month period of convalescence following the surgery under 38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, replacement of either knee joint warrants a 100 percent evaluation for a one year period following implantation of the prosthesis.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent.  The 100-percent rating for one year following implantation of prosthesis will commence after the initial grant of a one month total rating following hospital discharge to be assigned under 
38 C.F.R. § 4.30.

Effective July 16, 2015, the Secretary published a final rule in the Federal Register that interprets/clarifies VA's interpretation of Codes 5051 through 5056 that a 100 percent evaluation will be in place for a period of one year when the total joint, rather than the partial joint, has been replaced by a prosthetic implant.  See 80 Federal Register 42040 (July 16, 2015); see also 38 C.F.R. § 4.71a, Note following Diagnostic Codes 5051 through 5056 (2017) ("The term 'prosthetic replacement' in diagnostic codes 5051 through 5056 means a total replacement of the named joint.").

However, in May 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the provisions of Code 5055 were applicable to partial knee replacements.  Hudgens v. McDonald, 823 F.3d 630 (Fed. Cir. 2016).  The Federal Circuit declined to give deference to the VA's interpretation of Diagnostic Code 5055, noting the agency found the need to clarify the language of the regulation during the pendency of the appeal, and held the interpretation of Diagnostic Code 5055 as applicable to partial knee replacements was permitted under the text of the regulation.

Given this precedential decision, and the fact the Veteran's appeal was pending prior to the clarification of Diagnostic Code 5055 in July 2015, the Board has determined that the Veteran is entitled to a temporary total disability rating for a partial left knee replacement for the regulatory period under Diagnostic Code 5055 and 38 C.F.R. § 4.30, effective from September 13, 2012 to September 12, 2013, following a one month period of convalescence.

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In this case, following a one month period of convalescence, the Board replaces the 10 percent disability rating under Diagnostic Code 5260-5010 with the assigned 100 percent disability rating for a period of one year under Diagnostic Code 5055.  The Board finds that, because a higher rating is unavailable under Diagnostic Code 5260-5010, it is more advantageous to the Veteran that he be rated under Diagnostic Code 5055.  Furthermore, the Veteran's 10 percent disability rating under Diagnostic Code 5260-5010 has been in effect for less than 20 years and therefore, it is not protected pursuant to 38 C.F.R. § 3.951 (which states that a disability continuously rated at or above a certain percentage for at least 20 years is a protected rating and cannot be reduced, let alone eliminated, absent a showing of fraud).



II.  Entitlement to Increased Disability Ratings for the Left Knee

The Veteran is seeking disability ratings in excess of 10 percent for his service-connected left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy and in excess of 10 percent for left knee instability.  Specifically, the Veteran contends that his left knee disability is more severe than reflected by his currently assigned disability ratings.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 10 percent disability rating for his service-connected left knee disability under Diagnostic Code 5260-5010, exclusive of the period during which a 100 percent disability rating has been assigned under Diagnostic Code 5055, following a one month period of convalescence.  See 38 C.F.R. 
§ 4.97.  The Veteran is also in receipt of a 10 percent disability rating for his left knee instability under Diagnostic Code 5257.  Id.  

With regard to Diagnostic Code 5260-5010, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is warranted when flexion of the leg is only limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable rating is warranted when extension of the leg is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when the evidence shows extension limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 45 degrees.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Diagnostic Code 5257 provides for a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Descriptive words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Knee disabilities may also be rated under Diagnostic Code 5256 for ankylosis, Diagnostic Code 5258 for dislocated semilunar cartilage, Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  38 C.F.R. 
§ 4.71a .

The Board notes that Diagnostic Code 5055 requires that a minimum disability rating of 30 percent be assigned following a one-year period of a 100 percent disability rating for replacement of a knee joint.  As a temporary 100 percent disability rating for partial left knee replacement surgery has herein been granted for a period of one year, following one month of convalescence, the Veteran's left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy is entitled to at least a 30 percent disability rating under Diagnostic Code 5055.

As mentioned above, following a 100 percent disability rating for one year for a knee replacement, Diagnostic Code 5055 allows for a 60 percent rating if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The mandatory minimum rating is 30 percent. 

The Veteran had left medial unilateral knee arthroplasty on August 13, 2012.  Following surgery, the Veteran was afforded a VA examination in May 2013.  He reported that since surgery, his left knee was better but he would experience a sharp pain in the medial knee if he stepped wrong.  Range of motion testing of the left knee revealed flexion to 100 degrees, with evidence of pain at 100 degrees, and no limitation of extension, with no evidence of painful motion.  The Veteran had functional loss or functional impairment after repetitive use with contributing factors of less movement than normal, pain on movement, and disturbance of locomotion.  Muscle strength testing was normal on left knee flexion and extension.  Assistive devices were not used to ambulate.  The VA examiner was unable to test left knee anterior instability, posterior instability, and medial lateral instability.  There was no evidence of patellar subluxation or dislocation or pain on palpation.  The examiner noted that the Veteran had undergone a partial left knee arthroscopy and had residual signs of loss of range motion and intermittent pain.

In an October 2013 VA treatment record, the Veteran reported pain in two different areas medially; one over the piece of bone at the joint line and the other at the old incision site.

In a January 2014 VA treatment record, the Veteran indicated that he continued to have pain along the lateral aspect of his knee.  He experienced a sharp mechanical-like stabbing pain, which was coming often enough that he had modified his activities to eliminate most of his exercising and walking.  In a subsequent January 2014 VA treatment record, the Veteran noted that he had experienced spiking pain for the last one and a half years that was brought on by walking.  He treated his knee pain with Meloxicam.

In March 2014, the Veteran had a left knee arthroscopy performed and reported that the pain prior to the surgery had decreased significantly.  See April 2014 VA Treatment Record.

The Veteran was afforded another VA examination for his knees in June 2014.  The Veteran reported that his knee ached daily.  Range of motion testing revealed left knee flexion to 130 degrees and no limitation of left knee extension, with no objective evidence of painful motion on either flexion or extension.  Left knee posterior instability and medial-lateral instability were normal, and anterior instability was 1+ (0-5 millimeters).  There was no evidence of patellar subluxation or dislocation.  The VA examiner noted that the Veteran had undergone partial left knee replacement surgery in 2012 with intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner noted that the Veteran's left knee impacted his ability to function in that he was limited in his ability to kneel and squat.  

Left Knee Degenerative Arthritis, Status Post Anterior Cruciate Ligament Surgery With Medial Knee Arthroscopy.

Based on the pertinent evidence of record, the Board finds that the Veteran's left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy warrants a 30 percent disability rating under Diagnostic Code 5055 for the period following September 12, 2013, which is the required minimum rating following a one-year period of a 100 percent disability rating for replacement of a knee joint under Diagnostic Code 5055.  

The Board notes that a 60 percent rating under Diagnostic Code 5055 is not warranted, as the Veteran has not experienced chronic residuals consisting of severe painful motion or severe weakness in the left knee.  While the Board acknowledges that the Veteran has had complaints of pain, including sharp pain if he stepped wrong, a sharp mechanical-like stabbing pain, and a spiking pain brought on by walking, the evidence does not show that the Veteran experienced chronic severity of painful motion warranting a higher disability rating.  In this regard, the May 2013 VA examination revealed evidence of left knee pain on flexion at 100 degrees, and no evidence of painful motion on extension.  The examiner noted that the Veteran suffered from intermittent pain following his surgery.  Further, on the June 2014 VA examination, the Veteran reported that his knee ached daily, but range of motion testing revealed no objective evidence of painful motion on either flexion or extension.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion following his 2012 surgery.  With regard to severe weakness, the evidence of record indicates that the Veteran did not need the use of assistive devices for locomotion and suffered from mild instability, for which he is being separately compensated.  As such, there is no evidence that the Veteran suffered from severe weakness, nor has the Veteran claimed as much. 

Next, the Board considers whether the Veteran suffers from intermediate degrees of residual weakness, pain or limitation of motion that may be rated under Diagnostic Code 5055 by analogy to Diagnostic Codes 5256, 5261 or 5262.  The record does no reveal evidence of ankylosis or of nonunion of the tibia and fibula to warrant a disability rating in excess of 30 percent.  Hence, each of those diagnostic codes is inapplicable. 

With regard to limitation of range of motion, on the May 2013 VA examination, the Veteran had left knee flexion to 100 degrees and no limitation of extension.  On the April 2014 VA examination, the Veteran had left knee flexion to 130 degrees and no limitation of extension.  The limitations shown in both VA examinations are insufficient to warrant a compensable rating under Diagnostic Codes 6260 or 6261.  Consequently, an intermediate (between 30 and 60 percent) rating based on a combination of ratings under separate diagnostic codes for related pathology and functional impairment under Diagnostic Code 5055 is not warranted. 

The Board acknowledges that the June 2014 VA examiner did not perform repetitive motion testing or testing required under the recent Court holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities).  However, the record does not suggest such testing is necessary as the Veteran's left knee displayed a full range of motion on extension and a nearly full (noncompensable) range of motion on flexion during the examination.  In addition, records of subsequent treatment do not suggest his left knee disability increased in severity after the June 2014 examination.  Further, there is no suggestion the Veteran's left knee disability might warrant a rating in excess of 30 percent based on additional range of motion testing.  The Board finds that a remand for an additional examination would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran (and delay in the grant herein).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the matter, and no further development of the evidentiary record is necessary.

It is again noted that the Board may change diagnostic codes so long as it is supported by reasons and bases as well as the evidence.  See Butts, supra; Read, supra.  Here, for the period following September 12, 2013, the Board replaces the 10 percent disability rating under 5260-5010 with the assigned 30 percent rating under Diagnostic Code 5055.  The Board finds that, because a higher rating of 30 percent is not available to the Veteran under Diagnostic Code 5260-5010, it is more advantageous to the Veteran that he be rated as 30 percent disabling under Diagnostic Code 5055.  Further, Diagnostic Code 5055 establishes that following a one-year period of a 100 percent disability rating, the Veteran is entitled to a minimum 30 percent disability rating under the Code.

Furthermore, as the Veteran is being compensated under Diagnostic Code 5055 for some residual weakness, pain, and limitation of motion to a noncompensable degree following his 2012 partial knee replacement surgery, to compensate him additionally under Diagnostic Code 5260-5010 for noncompensable limited range of motion with documented arthritis would constitute pyramiding, which is prohibited.  See 38 C.F.R. § 4.14.  

Finally, the Board finds there is no medical or lay evidence of left knee ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum during the pendency of the appeal.  Therefore, additional disability ratings under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not warranted in this matter.

Accordingly, the Board finds that the Veteran's left knee degenerative arthritis, status post anterior cruciate ligament surgery with medial knee arthroscopy warrants a 30 percent disability rating under Diagnostic Code 5055 for the period following September 14, 2013.

Left Knee Instability

As an initial matter, the Board notes that Diagnostic Code 5055 does not contemplate instability and therefore, the law provides for separate ratings under Diagnostic Codes 5055 and 5257.  38 C.F.R. §§ 4.14, 4.71(a) (2017).  Accordingly, disability ratings under both Codes would not constitute pyramiding.

Based on the pertinent evidence of record, the Board does not find that the Veteran is entitled to an initial disability rating in excess of 10 percent for left knee instability, as there is no indication that his instability is more than slight.  In this regard, the only objective evidence of instability was documented during the June 2014 VA examination where 1+ (0-5 millimeters) anterior instability was found.  The examination also revealed normal posterior instability, normal medial-lateral instability, and no evidence of patellar subluxation or dislocation.  The Board notes that the May 2013 VA examination similarly found no evidence of patellar subluxation or dislocation, but the examiner was unable to conduct joint stability testing for the left knee.  Reasoning for the inability to conduct the testing was not provided.  Despite this, the record contains no indication that the Veteran suffers from more than slight instability of the left knee.  The record shows that the Veteran is able to ambulate without the use of assistive devices.  Further, treatment records are absent complaints of left knee instability and documented residuals of the Veteran's partial left knee replacement surgery only note pain, limited range of motion, and intermediate degrees of weakness, pain, or limitation of motion.  As such, the criteria for an initial disability rating in excess of 10 percent for left knee instability have not been met.

Accordingly, the Board finds that an initial disability rating in excess of 10 percent for left knee instability is not warranted.  The evidence preponderates against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. 
§ 5107(b).


ORDER

The Veteran's disability rating under Diagnostic Code 5260-5010 is discontinued as of August 13, 2013; a 100 percent disability rating under Diagnostic Code 5055 for left medial unilateral knee arthroplasty is granted from September 13, 2012 to September 12, 2013; a 30 percent disability rating thereafter is granted. 

Entitlement to an initial disability rating in excess of 10 percent for left knee instability is denied.





____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


